Title: To George Washington from John Hancock, 25 April 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada April 25th 1777.

You will percieve, from the Resolves which I have now the Honour of transmitting, the Measures the Congress have come into on a Variety of Subjects. I beg Leave to refer your Attention to them.
Altho Congress have recommended to the executive Authority of this State to call out three Thousand of the Militia, and to order the City Militia to hold themselves in Readiness at a Moments Warning, yet such is the Weakness of the Government, that every Means should be used to give Efficacy to this Requisition. They have therefore determined to detain Genl Mifflin in this City for some Time knowing his Popularity and Influence to be very great, provided you should be of Opinion the Service will admit of his Absence from the Army. I have the Honour to be with the utmost Respect & Esteem, Sir, your most obed. & very hble Servt

John Hancock Presidt


Your Letters of 21 & 23 have been duly Rec’d.


As I propose in a few days to Send my Family off for Boston, I Take the freedom to Request that you will be so Obliging as to give me your Opinion which Rout would be the safest for them to Take; & what part of the North River you Judge best for them to Cross at. I am Your most Obedt


John Hancock
